COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-08-366-CV



IN RE FREQUENT FLYER DEPOT, INC.,					 RELATORS

GEORGE PIRKLE, AND ROBERT PIRKLE	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relators’ petition for writ of mandamus and motion for emergency relief and is of the opinion that relief should be denied because relators have an adequate remedy by appeal.  Accordingly, the court denies relators’ petition for writ of mandamus and motion for emergency relief.

Relators shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM





PANEL:  MCCOY, LIVINGSTON, and DAUPHINOT, JJ.



DELIVERED:  September 15, 2008

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.